DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 9, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (translation of WO 2018084241) in view of Steir (US Patent 5060171).

Regarding claim 1: 
Araki teaches: a method for transforming a hairstyle (¶ [0001] “The present invention relates to a hairstyle simulation apparatus, a hairstyle simulation method, and a computer program that can simulate a hairstyle selected by a user by deforming it into a desired shape”), comprising:
determining  (¶ [0041] “The contour extraction unit 203 extracts the contour line of the face portion from the face image data captured by the imaging unit 201.”);
constructing grids As shown in FIG. 6, grid-connected nodes 61 are formed”);
deforming, by using an acquired target hairstyle function, edge lines of at least a part of the constructed grids to obtain a deformed grid curve, the edge lines comprising the hairstyle (¶ [0051] “The operation detection unit 206 detects a predetermined operation received by the user [target hairstyle function]. Specifically, by detecting a swipe operation or the like on the touch display 16, the textured polygon represented by the node / link structure using quadrilateral primitives within a certain range is deformed [deforming edge lines of at least a part of the constructed grids]. Thereby, the hairstyle shape can be finely adjusted by deforming only a part of the hair portion”; ¶ [0054] “FIG. 6 is a view showing an example of polygon deformation of the hair portion. As shown in FIG. 6, grid-connected nodes 61 are formed, and a composite image is pasted thereon as a texture. By the detected operation [target hairstyle function], each of the grid-like nodes is deformed [deforming edge lines of at least a part of the constructed grids], and the linked nodes are also deformed sequentially, so that the entire change area is deformed [the edge lines comprising the hairstyle]. For example, as shown in the change areas 62 and 63, the node 61 is deformed and the texture of the accompanying hair portion is deformed, so that the hairstyle can be freely changed”);
determining a deformed hairstyle in the face image according to the deformed grid curve (¶ [0054] “For example, as shown in the change areas 62 and 63, the node 61 is deformed and the texture of the accompanying hair portion is deformed, so that the hairstyle can be freely changed”);
Araki does not specifically teach: determining a face bounding box according to acquired information on face key points of a face image and constructing grids according to the determined face bounding box.
However, in a related field, Steir teaches: determining a face bounding box according to acquired information on face key points of a face image (column 7, lines 8-3 “FIG. 8 show how a bounding box 132, shown in dotted lines, is calculated relative to the image 100. The function of the bounding box is to define those pixels of the facial image which, are to be considered as candidates to receive superimposed pixels from the hairstyle image…“);
and constructing grids according to the determined face bounding box (column 9, lines 42-46 “As is indicated in FIG. 11, a grid 154 of pixels is associated with that part of the superimposed image 142 which corresponds to pixels within the bounding box 132. This grid includes every fourth pixel along every fourth row of pixels within the bounding box.”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Araki to incorporate the teachings of Steir. by including: determining a face bounding box according to acquired information on face key points of a face image in order to superimpose pixels from a hair image on top of a facial image to form a superimposed image as shown in FIGS. 9-11.

Regarding claim 2: 
Araki in view of Steir teaches: the limitations of claim 1 as applied above.
Steir further teaches: wherein the face bounding box comprises an axis of deflection, and the edge lines of at least a part of the grids comprise target grid edge lines parallel to the axis of deflection (column 7, lines 7-17; “FIG. 8 show how a bounding box 132, shown in dotted lines, is calculated relative to the image 100. The function of the bounding box is to define those pixels of the facial image which, are to be considered as candidates to receive superimposed pixels from the hair style image. This is done by calculating the extent to which the horizontal and vertical dimensions of the hair style image 126 will have to be separately scaled so that its X' by Y' scaling box will be the same size as the X by Y scaling box of the facial image 100” Since the bounding box is used to scale (deflect) the horizontal and vertical axes of the hairstyle model then it must compromise an axis of deflection. Also see lines 25, 40, 50, and 65 and FIG. 9 of how the edge displacements are calculated and since they are horizontal, vertical, top, and bottom, then at least some of them are parallel to the axis of deflection.);
inputting coordinates of points on the target grid edge lines into the target hairstyle function to obtain a deformed target grid edge, wherein the coordinates of the points refer to coordinates corresponding to a coordinate axis parallel to the axis of deflection (column 9, lines 42-51; “As is indicated in FIG. 11, a grid 154 of pixels is associated with that part of the superimposed image 142 which corresponds to pixels within the bounding box 132. This grid includes every fourth pixel along every fourth row of pixels within the bounding box. In the figure each such pixel is represented schematically by the intersection of a horizontal and vertical line [coordinates]. When the superimposition process of FIG. 9 is being performed for each pixel within the bounding box 132 of the superimposed image 142”);
determining the deformed grid curve based on the deformed target grid edge lines (column 10, lines 1-8; “Thus if a given grid pixel of the superimposed image 142 [deformed grid curve] derived its value from the facial image 100 and either the grid pixel immediately to the left of or immediately above was drawn from the hair style image 126 [target edge], the given grid pixel will be marked as a smoothing point 156. Similarly, if a given grid pixel [deformed grid curve] derived its value from the hair style [target edge] image and the grid pixel immediately above it or immediately to the left of it derived its value from the facial image, the given pixel will be marked as a smoothing point. As is indicated in FIG. 11, this causes all grid pixels just to the left of, or just below, the edge of the superimposed hair 158 to be marked as smoothing points. Once smoothing points 156 have been marked around the edge of the superimposed hair 158, a two-step smoothing algorithm indicated in FIGS. 12 and 13 is called for each such point”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Araki in view of Steir to incorporate the teachings of Steir by including: inputting coordinates of points on the target grid edge lines into the target hairstyle function to obtain a deformed target grid edge, wherein the coordinates of the points refer to coordinates corresponding to a coordinate axis parallel to the axis of deflection in order to superimpose the hairstyle image on the head image so that the defined locations on the hairstyle image fit those on the head image; and to alter the size of the hairstyle in horizontal and vertical directions without altering the fit of the defined locations on the hair style image to the defined locations on the head image (see the abstract of Steir).

Regarding claim 4: 
Araki in view of Steir teaches: the limitations of claim 1 as applied above.
Araki further teaches: wherein the target hairstyle function is determined based on the following: obtaining a target hairstyle curve (¶ [0040] “The model image reading unit 202 reads model image data stored in the storage device 13. The model image data is image data indicating a case where a standard model is used as the hairstyle in association with a hairstyle ID for identifying the hairstyle.”); 
sampling the target hairstyle curve to obtain a plurality of sampling points (¶ [0041] “Similarly, the contour line of the face portion is extracted from the read model image data. In addition, about model image data, the outline of the face part may be extracted beforehand and the information regarding the extracted outline may be memorized/stored with model image data”); 
fitting the sampled points to obtain the target hairstyle function (¶ [0042] “The matching unit 204 performs matching processing on the extracted contour line of the face portion and the contour line of the face portion extracted from the model image data indicating the hairstyle. FIG. 3 is a flowchart showing the procedure of the contour matching process of the CPU 11 of the hairstyle simulation apparatus 1 according to the embodiment of the present invention.”).
It is also noted that Steir teaches the limitations of claim 4 in FIG. 9.

Regarding claims 6-7 and 9: the claims limitations are similar to those of claims 1-2 and 4, respectively; therefore, rejected in the same manner as applied above.
Regarding claims 11-12 and 14: the claims limitations are similar to those of claims 1-2 and 4, respectively; therefore, rejected in the same manner as applied above.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (translation of WO 2018084241) in view of Steir (US Patent 5060171) and the Wikipedia article by anonymous provided in the IDS filed on 08/12/2021.

Regarding claim 5: 
Araki in view of Steir teaches: the limitations of claim 4 as applied above.
Araki in view of Steir does not teach: wherein the fitting the sampled points to obtain the target hairstyle function comprises: fitting the plurality of sampled points according to a cubic B-spline to obtain the target hairstyle function.
However, using cubic B-spline for curve fitting is a standard practice to one of ordinary skill in the art. 
 Furthermore,  Anonymous teaches: wherein the fitting the sampled points to obtain the target hairstyle function comprises: fitting the plurality of sampled points according to a cubic B-spline to obtain the target hairstyle function (“Curve fitting”; Usually in curve fitting, a set of data points is fitted with a curve defined by some mathematical function. For example, common types of curve fitting use a polynomial or a set of exponential functions. When there is no theoretical basis for choosing a fitting function, the curve may be fitted with a spline function composed of a sum of B-splines, using the method of least squares).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Araki in view of Steir to incorporate the teachings of anonymous by including: wherein the fitting the sampled points to obtain the target hairstyle function comprises: fitting the plurality of sampled points according to a cubic B-spline to obtain the target hairstyle function in order to utilize a well-known method of curve fitting in fitting hairstyle model with face image. 
Regarding claims 10 and 15: the claims limitations are similar to those of claim 5; therefore, rejected in the same manner as applied above.

Allowable Subject Matter
Claims 3, 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3, 8 and 13: The cited prior art teaches the limitations of base claims 1-2. However, the prior art either alone or in combinations fails to disclose, teach, or suggest detecting whether a distance between the axis of deflection and a standard line is not zero; wherein the axis of deflection is a grid edge line corresponding to a line of connecting a center of two eyes to a nose tip in the information on the face key points, and the standard line is a grid edge line corresponding to a line of connecting the center of two eyes to the nose tip in the information on the face key points when the face in the face image is a front face along with the rest of the claim limitations in the context of the claim as a whole. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (PG-Pub. US 20190035149) teaches: ¶ [0435] 3D Computer Generated digital hairstyles, in which we invite 3D artists to design these digital assets or use off-the-shelf assets available for gaming. As advantages, this solution will naturally support 360-degree visualisation, 3D head rotation, and 3D draping simulation. Also, it is usually easier for designers to create models of different hair colours by reusing the geometric model while recolouring the texture map. See Section 5.3.1 for details.
Hiranandani (PG-Pub. US 20180260843) teaches: determining a bounding box and an AR analysis platform that translates the relative surface positions of bounding boxes within a two-dimensional digital image to relative positions of objects in three-dimensional space. For example, assuming that the top edge of the screenshot 210 represents an x-axis, the left edge of the screenshot 210 represents a y-axis, and both x and y values are positive, the relative surface position of bounding-box coordinates in a two-dimensional grid (with an x-axis and a y-axis) suggest a relative position of objects corresponding to the bounding boxes in three-dimensional space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665